Becker, J.
I must respectfully dissent.
I, Iowa Railway and Light Corporation v. Lindsey, 211 *256Iowa 544, 550, 231 N.W. 461, holds that the words “such transmission line” used in section 489.15 include the poles, wires, crossarms, guy wires, etc., of the transmission line.
That case said: “A careful reading of all of the statutes touching upon this proposition shows that the subject dealt with is electric transmission lines. It goes without saying that the term ‘transmission lines’ consists of more than poles, and the very wording of the statute above quoted shows that the legislature contemplated, in the use of this term, not only the poles, but the wires, guy wires, towers, cables, conduits, and other fixtures and appliances necessary for conducting electric current.”
'At another point in the opinion this court said:
“It is obvious from the statutes, therefore, that the legislature has dealt with this question of electric transmission lines as an entity, treating the poles, erossarms, wires, guy wires, etc., as constituting the ‘line;’ and secondly, it intended, and in fact says, that the board of railroad commissioners may authorize the construction of a line upon a highway. To our minds this means but one thing: that is, the whole of the line, together with the necessary structure and attachments, is to be placed within the confines of the highway.”
The Lindsey ease was concerned with a dispute over the location of a transmission line and did not specifically involve interpretation of section 489.15, it was quoted with approval in Litchford v. Iowa-Illinois Gas and Electric Co., 247 Iowa 947, 955, 75 N.W.2d 346, where section 489.15 was specifically interpreted. While the citation, occurred in the concurring opinion, it was a five Justice concurrence. Hence, it represented the view of a majority of the court, the opinion states:
“The provision here in question in section 489.15, states: ‘In ease of injury * * * by 'any such transmission line, negligence will be presumed * * *.’ The application of the word such is not limited to Code section 489.1. It includes other pertinent sections in Code chapter 489, entitled ‘Electric Transmission Lines.’ In fact, as originally enacted by the legislature, section 6 of chapter 174, Acts of the Thirty-fifth General Assembly, provided: ‘In case of injury * * * by any transmission *257line operating under this act, negligence will be presumed .* * (Italics supplied.)
“Various sections of chapter 489 refer to transmission lines across private lands or the land of any person, the taking of private property by eminent domain, the payment of damages to owners of lands or crops caused by entering and occupying said lands, agreements with landowners with reference to the use of lands, etc. Section 489.19 provides no transmission line shall be constructed, except by agreement, within one hundred feet of any building except when the line crosses or runs along a public highway or along railway right of way.”
Thus we have recognized that chapter 489 deals with more than the right to use the public highway for transmission lines. It includes the right to take property by eminent domain, the right to cross private lands and other important advantages granted by the legislature to those who receive a franchise. In so holding we have held that the phrase transmission lines includes poles, guy wires, etc.
The presumption created by the legislature in section 489.15 has been applied in favor of injured parties on numerous occasions. Walters v. Iowa Electric Co., 203 Iowa 471, 212 N.W. 884; Beman v. Iowa Elec. Co., 205 Iowa 730, 218 N.W. 343; Isaacs v. Eastern Iowa Light & Power Cooperative; 236 Iowa 402, 19 N.W.2d 208; Litchford v. Iowa-Illinois Gas and Electric Co., supra. Defendant argues that all of those cases dealt with injury from the electricity itself and that it was only in relation to such types of cases that the legislature intended to create the presumption. The trial court agreed and turned its opinion on that point.
The intent to restrict the operation of the statute to harm caused by electrical energy is not evidenced by the statute itself. New material must be read into it to find such intent. Our prior interpretation has held otherwise in the Litehford case. It is clear that the transmission lines for electric energy must often be supported by much more elaborate equipment than is necessary for telephone wires, telegraph wires, and the like. There is no justification for us to read into the statute a limitation that was omitted by the legislature. We. should hold that the presumption created by section 489.15 applies to the trans*258mission wires, poles, guy wires and other apparatus heretofore defined as a part of the transmission line as well as to the electric current itself.
II. It would then follow that if section 489.15 is a constitutionally valid statute as sought to be interpreted here, this case would be reversed and remanded for further proceedings.
In passing on the constitutionality of a statute, we restated the following principles in Danner v. Hass, 257 Iowa 654, 661, 134 N.W.2d 534, 539.
“All presumptions are indulged in favor of constitutionality; one who attacks a statute, alleging unconstitutionality, must prove its invalidity beyond a reasonable doubt; that a law may work hardship does not render it unconstitutional; if any reasonable basis may be conceived which supports the statute, it will be upheld, and the challenger must negative all possible bases; the courts are not concerned with the wisdom, justice, policy or expediency of a statute; and we 'will adopt a liberal interpretation of the Constitution in favor of the constitutionality of legislation.”
In Danner v. Hass, supra, we discussed the power of the legislature to regulate the admission of evidence quoting 16A C. J. S., Constitutional Law, section 621, pages 814-816, which we here set forth more fully:
“Although the legislature may prescribe rules of evidence, in order to constitute due process of law such rules must be reasonable and afford opportunity for defense. The legislature in its discretion may, without denial of due process of law, prescribe changes in the rules of evidence for the trial of civil cases, and may make such changes applicable to existing causes of action, past transactions, and even to pending cases, subject in all cases, however, to the limitation that it may not preclude a party from presenting the facts supporting his theory of the ease. It may, for example, create rebuttable presumptions, or destroy presumptions, regulate the burden of proof and the admissibility as well as the weight to be accorded to and the sufficiency of evidence * * ■ (Emphasis supplied.)
Defendant cites Western & Atlantic Railroad v. Henderson, 279 U. S. 639, 49 S. Ct. 445, 73 L. Ed. 884, in support of its con*259tention that the use of this section to provide a legal presumption or prima facie case for other than an injury from electrical energy would permit an unconstitutional interpretation of said statute.
We considered the effect of the Henderson ease on this statute in Isaacs v. Eastern Iowa Light & Power Cooperative, supra, but there the constitutional issue was not raised and the injury was by contact with the electrical energy itself. We said on pages 406, 407 of 236 Iowa:
“Appellant argues that the rules of evidence are analogous to those applied in cases involving the doctrine of res ipsa loquitur. It is further argued that as in other cases involving rebuttable presumptions, the burden of going forward with the evidence reverted to the appellee when the proof of the appellant disclosed the lack of negligence on its part, citing Schaeffer v. Anchor Mut. F. Ins. Co., 133 Iowa 205, 100 N.W. 857, 110 N.W. 470, in which a presumption was conclusively negatived; State v. Butler, 186 Iowa 1247, 173 N.W. 239, which holds that if the avoidance of the presumption had no flaw the indictment must fail; and Kauffman v. Logan, 187 Iowa 670, 174 N.W. 366, holding that presumptions must give place when in conflict with clear, distinct, and convincing proof.
“Appellant also cites Mobile, J. & K. C. R. Co. v. Turnipseed, 219 U. S. 35, 31 S. Ct. 136, 55 L. Ed. 78, 32 L. R. A., N. S., 226, Ann. Cas. 1912A, 463; and Western & A. R. Co. v. Henderson, 279 U. S. 639, 49 S. Ct. 445, 73 L. Ed. 884. The latter case merely recites the well-known rule that a prima facie presumption casts upon the person against whom it is applied the duty of going forward on the particular point to which the presumption relates. The Turnipseed ease discusses the question of the effect of a statutory rule of liability and the necessity of defendant’s going forward with the evidence, saying, at page 43 of 219 U. S.:
“ ‘In default of such evidence, the defendant, in a civil case must lose, for the prima facie case is enough as matter of law.’
“We do not think that it is important, so far as this ease is concerned, whether we consider the burden shifted or that appellant must go forward; nor is it important whether the rules governing this statutory presumption are analogous to those *260governing the doctrine of res ipsa loquitur. Our concern primarily is whether the evidence in this ease created a jury question. We may assume the rules are, as argued, the same as in res ipsa loquitur. The general rule as to the latter is found in 45 C. J. 1221, 1223, section 784: <# * * the weight of the inference as well as the weight of the explanation is for the determination of the jury.’
“To overcome the presumption the evidence must be clear and convincing. See Kauffman v. Logan, supra. If the presumption of negligence is not so overcome the presumption must stand. It follows as a matter of course that the presumption created by statute could not be said to have been overcome unless the evidence of appellant rebutted the presumption of negligence at all points so that the court could say as a matter of law that appellee’s testimony had been completely rebutted.”
However, the foregoing pronouncements were significantly modified in LeClere v. Iowa Electric L. & P. Co., 254 Iowa 779, 789, 119 N.W.2d 203, where we said that in regard to “* * * the defendant’s burden to overcome the presumption established by section 489.15, Code, 1958, we find it advisable to point out that such a presumption need only be overcome or rebutted by a preponderance of the evidence rather than by ‘clear and convincing evidence’ as the court required in Instruction No. 6.”
The significant verbiage in Henderson is: “A statute creating a presumption that is arbitrary or that operates to deny a fair opportunity to repel it violates the due process clause of the Fourteenth Amendment.” Thus two standards are apparent. There must be opportunity to repel, i.e., to answer; 'and additionally the presumption must not be arbitrary, i.e., it must have some reasonable relationship between the fact proved and the ultimate fact to be established.
Since we have previously held, and defendant apparently concedes, this statute to be constitutional when electrical energy causes the injury or damage, the fair opportunity to answer test is met. Indeed, the specific reference to the fact that the presumption may be rebutted by proof, the continued requirement of this court that plaintiff maintain the burden of proof as evidenced in the Isaacs case, supra, and all others decided under *261this section, and the recognition that the force of the presumption need only be rebutted by a preponderance of evidence, clearly qualified this statute on that ground and distinguishes it from the verbiage in the Henderson case.
III. An additional requirement is the matter of rational connection. To be constitutionally interpreted must this statute be limited to injury or damage caused by the energy itself ? Or can it be construed to cover damage caused by the wires and cables that carry the energy, the poles or towers that support those wires, guy wires, crossarms and such paraphernalia that we have held to be included in the term transmission line ?
The legislature even in the early days of the history of this statute must have recognized that the dangers incident to the transmission of electricity should and would cause use Of elaborate apparatus. It was granting the right of eminent domain over private property to further that purpose. This necessarily includes the right to come upon the property for maintenance and repairs. Right to use the highways at designated areas in a permanent fashion was also included. It could be anticipated that the exercise of such rights would result in injury unless due care was constantly exercised and that this injury might well be caused by the use of the apparatus, independent of the energy itself.
Further, the question of whether a pole was planted in a ground with due care and in accordance with sound engineering principles considering the size of the pole, the size and weight of the wires, and other factors might well be said to be technical matter more clearly available to the franchise holder than to a member of the general public, or a private property holder over whose land the line is constructed. This observation becomes even more forceful if the transmission line is one of the huge affairs not too uncommon on the countryside today. The necessity for guy wires, their placement and construction in a given case could well be considered in the same category.
It is not correct to say that only the danger from electrical energy itself has a rational connection with the presumption created. Limited as it is to a rebuttable presumption, the statute is more soundly interpreted to have a rational connection with the apparatus conveying the energy, as well as to the energy *262itself. This does not seem to be too arbitrary a legislative condition to have been placed on the franchise holder who received the right to eminent domain and special privileges over the highway.
IY. The argument that such interpretation is discriminatory in that telephone companies are not subject to the presumptions cannot be accepted. The poles and apparatus used by the telephone companies are not the same. In many instances they are not even remotely comparable to equipment used for electrical transmission lines.
Since this case is here on pleadings alone, we know nothing of such comparability. But we should not need to know this, because the legislature’s reference to transmission lines includes, by this court’s definition, poles and guy wires. They may or may not be comparable. In view of the differences in purpose and the differences in size and kind of equipment to be anticipated, the broad coverage given by the legislature is not unreasonable.
There are numerous presumptions created both by statutory and common law in this state. Some of them might better be referred to as inferences, Presumptions in Iowa, 44 Iowa Law Review 147. The rebuttable presumption of negligence created by the Workmen’s Compensation Act, section 85.19, is much stronger than that considered here and clearly shifts the burden of proof. That section was approved as constitutional by the United States Supreme Court in Hawkins v. Bleakly, 243 U. S. 210, 37 S. Ct. 255, 61 L. Ed. 678, Ann. Cas. 1917D 637. The presumption of intent to commit burglary growing out of possession of burglary tools was held constitutional in Mahar v. Lainson, 247 Iowa 297, 72 N.W.2d 516. Other instances might be cited but are unnecessary. The legislature’s decision in this ease to create a rebuttable presumption of negligence does not violate due process. It should be honored.
The statute in question meets the test of rational connection to the subject matter; that is, to the term “transmission line” as heretofore defined by this court. I would reverse.